Name: Commission Regulation (EEC) No 2889/92 of 1 October 1992 re- establishing the levying of customs duties on products falling within CN code 8528 10, originating in Thailand, to which the preferential tarrif arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  communications;  tariff policy
 Date Published: nan

 3 . 10 . 92 Official Journal of the European Communities No L 288/9 COMMISSION REGULATION (EEC) No 2889/92 of 1 October 1992 re-establishing the levying of customs duties on products falling within CN code 8528 10, originating in Thailand, to which the preferential tarrif arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of that Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1992 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territones concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 8528 10, originating in Thailand, the individual ceiling was fixed at ECU 4 631 000 ; whereas on 30 June 1992, imports of these products into the Community origin ­ ating in Thailand reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 6 October 1992, the levying of customs duties, suspended for 1992 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Thailand : Order No CN code Description 10.1055 8528 10 40 Television receivers (including video monitors and video projec ­ 8528 10 50 tors) whether or not combined in the same housing, with radio ­ 8528 10 71 broadcast receivers or sound or video recording or reproducing 8528 10 73 apparatus : 8528 10 75 __ Colour : 8 528 10 78 Television projection equipment   Apparatus incorporating a videophonic recorder or repro ­ ducer   Television receivers with integral tube Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p . 1 . (2) OJ No L 341 , 12. 12. 1 991-, p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ).